OFFICE    OF   THE     ATTORNEY       GENERAL        OF    TEXAS
                                          AUSTIN       1l
GROVER    ¶ELLERS
ATlOw4CI
       GINII1A.L




                                           oplaloa     lo.   O-7156
Dur      sir:
                                           Rw      ID tba ulo of




oplnloa a           th   lbovo rubjoot.




                                                             rolu     to   the     citrus




                         y/E’eut.mlt     tuo    ~ue8tlon8,    viz:

                     iie sale of 9Hln-So11      under the clrcxim-
         8t.8~~88 and c~ditioXi8      8Ot fO&     in the brief,          8Ub-
         ject    to ~rLpin81   OT ~1~11 FcMitiO8       wider     the Canmer-
         cl81 Pertflizer     8UtUte8?     18 thWO,       Mder     raid Cir-
         -8tanaO8       and aOQditiOCl8, Uir  llOCe88itl       fOP   th.   nin-
         901 CCXOpOCJ, Or UIYCTJO e18e OffOrixig         nor 8e'lliq      'b!b-l-
         Sol',    to ccqly   vith  the Conoerclal      Fertilizer        Stat-
         utes of ttlis Ltete?”
Honorable A. J. Luckett, pndo 2


                Ye think
                   it necerrary before  attemptlng to an8ver the
@.le8tlOZl8     you   have
                   mired to iir8t d8temlno vhether    or not the
8UbtOrhl ~AUVA a8 "blin-sol"meet8  the deilnltlon OS a comorcial
fortlllter as detlned by Article 1716 of our Ponal Code, vhlch
mad8     a8   fO111~8l

               “A ccmmeralal f~rtlllzor 18 any Mterlal,     rub-
       8tanao
        ~~~a._~  or  mixtun
                         A.    vhlch contains or la
                                          . m.-._.  clalmod
                                                          - to
       uuncaan more cnaa an* par aant or coca1 pnorpnorlc
       acid,    Or potslh or altrogen and vhloh 18 uaad for
       D&‘pliWAtiUZ8   to  th0  8011 to proPrOtethe grovth of
       Cror18~   or uw rubrknoo. EUit4WlAlor mlxturd, vhlah
       18     clnlmed to oxart a beneflatal                     a&ion   up=    the
       roll     or to wcmoto              the nrtnith of arop8. Lime, Time-
       8ton0, marl, un&e rgrouad 0088,       rtook pen                   manure,
       b a r a y a ma         r the lxcment8
                   r da ur ao ,                   0r any                   dOWO8tio
       Mb81        8hDll     be OXOBpt frOa               th8 plWV181fX38 Of thl8
       chapter,ln oa88 that uld Laura    or excrement ha8
       not b6en drlod or mnIpulat8d  or OthervlBv trmatod
       or la aot claImed to h8vo a value OS more #WI $4 a
       tua.” (Bmpharli uur8)
                Article       108    Of     Our   civil     StetUtO8    mad8   a8     fOiiOV8t

            "The temm ~aanmera~l fertlllzor,' 'misbranded,'
       and 'adulterated,'a8 ured in this chapter, rhall
       hV8  tha 8aW RIUA~    a8 18 $iVOA thosa tomis in
       Article 1716 OS the Penal Cc lo.’
          Proc the above tvo Articlor,                           therefore, vo umbt obtain
the detinition ot cszmercial fertllltcr.                            Particular emyh~818 18
placed here upon             tke    “Or EKiy 8Ub8taCe,
                                    vords                        D&terinl    or ti?Xtuw,
vhich Is claimed       to exert    a $enoflclal      action      upon the soil       or to
pranote tke growth of crcqs.             Us think it clear           tkzt the ir.ter.tix
of the Legislature        in defining     coaaerclal     t’crtllizer      er, it did UK-
der Article     1716 va3 to trlr<       uncler the    prov?s?ms         of tkc Article:
nily n~tcrb31    offt-red   for sale as an anendrzent to 8~11 Oscar e rut.-
stance vhich uw~ld bc beneflclal             to tk:E grovln~        of c?o;lr.     ‘t+.lle
it nay be true the material           you nentlonod       frills    to neet the ckcr--
ical  deflnitlon      of conuzerclal    fertilizer      because      it hns E lesz
a&ount of phosphorus        than 18 required       by the 8tatute,          ue do thir.::
that the rubstance        18 clelrsed by the Cotx~ng to be of benefit                    to
soil  and that    it doer    prmote     the grovth of crops;            therefore,      it
vould appear     to u8 that it 18 a aCUUerCia1              fertilizer      vithlo    the
meanin& of Article        1716 of the r’enal Code.
.




    lfonorable   A. J. Luckett,    page 3


               The clvll      an& penal articles     relbting    to the marketing
    of ccalmerol.al fertlllter     are llallar;     in iaet,    acme of thorn are
    identlo81.
               Unquoetlonablyr    it war the lntontlon  of tho bglrlaturo
    ln pawing tho Camerckl       Portillcor  Statutes  to prohibit   fraud
    upon tho publlo,   1. l . tho malo OS IpatOrialby fal80 8dvortlrlng.
    Phie lr vlthln   tho polloo powor of our Stat.0 Oovommont.      Uo do
    not aontond that tho stato Chomlat8 or any other agoaoy OS the
    Oovornmont could provont a oorporatlon      or a pormon from rolling
    the matorlalr  you nentlonod,    but ve do oontond, and vo horo hold,
    that luoh corpomtlon     or perron offorlng   for ma10 tho matorlal
    wet oompl~ with both the 01~11 am3 crlmlnal rktutor         govomlzig
    the marketlag and ralo of occmom~l fartllircor.
                 Truatlng   the above eatlrfaatoril~       6mawofe your lnqulrJ,
    vo are

                                                   Your8 vow    truly
                                                   AlTORl'iEY OEERAL OF TWS



                                                                E. M. DeGeurln
                                                                     Aa8lBtfmt
    SDeO/JCP